Appeal from a judgment of the Supreme Court at Special Term, entered June 17, 1971 in Rensselaer County, which rejected a plan for reapportionment adopted and submitted by the Rensselaer County Legislature pursuant to a prior direction of the court and approved a plan submitted by plaintiff as an interim measure. While a plan adopted by the representative body is preferable, the Legislature’s plan was properly rejected in that its population figures for districts 2 and 3 were not based on a Federal census (Seaman v. Fedourich, 16 N Y 2d 94, 104; Thayer v. Garraghan, 28 A D 2d 584). The plan approved is not constitutionally defective because of the minor population variance involved (Abate v. Mundt, 25 N Y 2d 309, affd. 403 U. S. 182). Judgment affirmed, without costs. Herlihy, P. J., Reynolds, Greenblott, Sweeney and Simons, JJ., concur.